                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                   Lead Bankr. Case No. 20-10377-TPA
 IN RE: Elizabeth A. Goodman
                                                   CHAPTER 13
                                 Debtor
 Elizabeth A. Goodman

                                     Plaintiff                 Adversary No. 20-01025-TPA
                v.
 Toyota Motor Credit Corporation
                                     Defendant

ANSWER TO PLAINTIFF ELIZABETH A. GOODMAN’S ADVERSARY COMPLAINT


       Toyota Motor Credit Corporation, Defendant in the above captioned adversary action, by

its Attorney, Leopold & Associates, PLLC, hereby answers Plaintiff’s Complaint and in support

thereof avers as follows:

   1. Admitted.

   2. Admitted.

   3. Admitted.

   4. Admitted. Defendant recognizes the court’s authority as well.

   5. Admitted.

   6. Admitted.

   7. Admitted.

   8. Admitted.

   9. Admitted.

   10. Admitted.

   11. Admitted.

   12. Admitted.    By way of further response, Defendant objected to confirmation of the

       Plaintiff’s Plan. Defendant’s objection was filed on June 23, 2020 at Document No.
   twenty-five (25) in the Lead Case. It is admitted that paragraph one (1) of the Objection

   erroneously referred to a first lien on a 2018 Toyota Tacoma, however, the Objection did

   attach the relevant Proof of Claim, as well as the Debtor’s Plan.

13. Admitted.

14. Admitted.   By way of further response, Defendant incorporates by reference the

   averments set forth in paragraph twelve (12) of the within Answer as though fully set

   forth at length herein.

15. It is admitted that no party objected to the confirmation Order. The remaining allegations

   set forth in this paragraph constitute conclusions of law to which no response is required.

   By way of further response, Defendant incorporates by reference the averments set forth

   in paragraph twelve (12) of the within Answer as though fully set forth at length herein.

16. Denied. Defendant disputes the value of the vehicle.       By way of further response,

   Defendant has not had an opportunity to inspect the condition of the vehicle nor has

   Plaintiff provided proof of the condition of the vehicle. Additionally, Plaintiff’s own

   valuation of the vehicle that she provided indicated that the value of the vehicle ranged

   from $13,104.00 to $14,767.00. Yet Plaintiff avers that the value of the vehicle is below

   those amounts. Strict proof is demanded at trial.

17. Denied. The allegations set forth in this matter constitute conclusions of law to which no

   response is required. Defendant incorporates by reference the averments set forth in

   paragraph sixteen (16) of the within Answer as though fully set forth at length herein.

18. Defendant incorporates by reference the averments set forth in paragraphs one (1)

   through seventeen (17) of the within Answer as though fully set forth at length herein.

19. Denied. By way of further response, Defendant incorporates by reference the averments

   set forth in paragraph sixteen (16) of the within Answer as though fully set forth at length
    herein.

20. The averments set forth in this paragraph refer to a writing which speaks for itself and

   therefore no response is required from Defendant.

21. The averments set forth in this paragraph refer to a writing which speaks for itself and

   therefore no response is required from Defendant.

22. Denied. The allegations set forth in this paragraph constitute conclusions of law to which

   no response is required. By way of further response, Defendant incorporates by reference

   the averments set forth in paragraph sixteen (16) of the within Answer as though fully set

   forth at length herein. Strict proof is demanded at trial.



   WHEREFORE, Defendant prays for an Order from this Court:

   a. That values Defendant’s secured claim in the Toyota RAV4 as $22,516.67;

   b. That determines the secured claim of Defendant’s claim to be $22,516.67;

   c. That determines the proper interest rate to be applied to the allowed secured claim;

   d. To Dismiss Plaintiff’s Adversary Complaint with prejudice; and

   e. Grant other such relief as the Court deems necessary.



Date: December 4, 2020



                                                        /s/ Robert Wendt, Esquire
                                                        By: Robert Wendt, Esquire
                                                        Attorney ID No. 89150
                                                        Leopold & Associates, PLLC
                                                        Attorneys for Creditor
                                                        80 Business Park Drive, Suite 110
                                                        Armonk, New York 10504
                                                        (914)-219-5787
                                                        Attorney for Movant
